*253Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the merchandise consists of crude petroleum, topped crude petroleum, or fuel oil derived from petroleum (including fuel oil known as gas oil) and that said merchandise and all the material facts with respect to the importation and assessment of tax thereon are similar in all material respects to those the subject of Abstract 67732, the claim of the plaintiff was sustained as to 30 percent of the quantity of merchandise covered by the entry involved herein.